ON REHEARING
Our original opinion relied upon this court’s holdings in Tradewinds Ford Sales, Inc. v. Caskey, 600 S.W.2d 865 (Tex.Civ.App.—Eastland 1980), reversed, 24 Tex.Sup. *274Ct.J. 407 (May 13, 1981). The Supreme Court declared a violation of Tex.Rev.Civ.Stat.Ann. art. 5069-7.07(4) (Vernon Supp. 1980), but it declined to discuss the other alleged violations. In this case there is no finding of a violation of Article 5069-7.-07(4). Being convinced that the other holdings in Caskey are correct, we overrule ap-pellee’s motion for rehearing. It is- further ordered that both opinions now be published in accordance with Tex.R.Civ.P. 452.